DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/08/2021.  Claims 1-4, 6-10, 13-17, and 19-34 are still pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on 09/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 10,560,936 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-10, 13-17, and 19-34 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "a processor configured to generate uplink resource mapping information, wherein the uplink resource mapping information comprises frame type information, a station identifier, and information of an allocated resource, wherein the station identifier indicates a station that sends an uplink frame, wherein the frame type information indicates that the station sends the uplink frame based on the frame type information, and wherein the information of the allocated resource indicates a resource on which the station sends the uplink frame," as recited in group claims 1-4, 13-17, 19, and 25-29; and "a transceiver configured to receive uplink resource mapping information, wherein the uplink resource mapping information comprises frame type information, a station identifier, and information of an allocated resource, wherein the station identifier indicates the station sends an uplink frame, wherein the frame type information indicates that the station sends the uplink frame based on the frame type information, and wherein the information of the allocated resource indicates a resource on which the station sends the uplink frame," as recited in group claims 6-10, 20-24, and 30-34, structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 3, 2021